694 So. 2d 159 (1997)
Gerald JOHNSON, Appellant,
v.
STATE of Florida, Appellee.
No. 97-1367.
District Court of Appeal of Florida, Fourth District.
June 4, 1997.
Gerald Johnson, Mayo, pro se.
No appearance required for appellee.
PER CURIAM.
Gerald Johnson appeals an order denying his post-conviction motion in which he alleged reversible error and ineffective assistance of his appellate counsel. The trial court properly denied the motion, because neither allegation is a proper subject for a motion filed pursuant to rule 3.850, Florida Rules of Criminal Procedure.
A claim of ineffective assistance of appellate counsel must be raised in a petition for writ of habeas corpus filed in the appellate court. Because rule 9.040(c), Florida Rules of Appellate Procedure, permits this court to treat a case as if the proper remedy had been invoked, we have treated this appeal as a petition for writ of habeas corpus and have considered the merits of Johnson's ineffective assistance claim. The petition is hereby denied.
STONE, WARNER and STEVENSON, JJ., concur.